Title: From Thomas Jefferson to Edward Carrington, 4 October 1780
From: Jefferson, Thomas
To: Carrington, Edward



Sir
Richmond Octr. 4th. 1780

 The Provision Law pointed out no places for storing the provisions to be collected under it. It remained therefore for the Executive to do this. They accordingly, when they first appointed Commissioners, and sent them their Instructions pointed out the places at which they were to store their provisions. Halifax, Charlotte, Prince-Edward, Lunenburg, Mecklenburg Brunswick, Sussex and Southampton, were to Store theirs at any places they thought proper on the road leading from this place to Hillsborough. Richmond, Petersburg, Hoods, the College Landing, Smithfield, Portsmouth and Hampton, were appointed for the Counties on Appamatox and James River. The Counties on or convenient to York River, Rappahanock and Patowmack, were directed to store their Provisions at  certain places on those Rivers. The Transportation to all these places, was to be by the Commissioners. Congress having required Sixty thousand ℔s. of Bacon to be sent Northwardly, The Collections on these three last Rivers were appropriated to that purpose. The Collections at the College Landing, Portsmouth, and Hampton, were principally intended for our Garrisons at or convenient to those places. A great deal of what was brought to Richmond, has been sent to the Barracks in Albemarle, and there being no probability of finding means of transportation to the Southward before the Bacon would spoil, I believe considerable part of what was stored at Petersburg, Hoods, and Smithfield, has been sent by Majr. Forsythe to the Northward. So that the part actually received for the Southern service, was only that Stored on the Southern Road, and part of the Collections at Richmond, Petersburg, Hoods, and Smithfield. This State of the Articles and appropriation of them only respects the old stock of the last Year. We have taken measures for collecting a large Quantity of Flour of the present Crop, which is all destined for the Southern service, and is to be collected almost solely on Appamatox and James Rivers. We have moreover sent an Agent, to procure, and send on to the Southern Army, all the Beeves which can be spared by the People. He begins with the Counties of Princess Anne and Norfolk and so is to proceed to others in order as they stand exposed to an enemy, Exhausting them as closely as possible. He has been gone three weeks or a Month, and I cannot but hope he has carried before this good supplies to that Army. He was directed to investigate carefully the Channels of Navigation Practicable from the lower Counties, on the South side of James River, that as soon as Corn shall be fit to be stored in Bulk, we may send Quantities of that by Water into the Neighbourhood of the Army. If some Channel cannot be found out, I am sure no supplies of that Article of any Consequence can be transported from this State. A Letter of mine not come to hand when yours of Septr. 29th was Written, will inform you of our Expectations as to the Batteaux. I wish you to put back as long as you possibly can the Draughts for Money, because we have none at present, and as the Assembly does not meet till the 15th (but say the 30th) instt. You may judge that it will still be later before they have produced a Replenishment to the Treasury. Moody is proceeding with his Waggons; Mr. Hunter can make none. We sent about three weeks ago, Agents to the Westward to buy a hundred Waggons and Teams. I am much pleased with Genl. Gates’s Regulation to Stop our Waggons at Roanoke. This will put it visibly in our  power, to repair and replace them, to calculate their Returns, provide Loads in time, and will be a great Encouragement to encrease their Number, as their Departure hence will no longer produce the Idea of a final Adieu to them. We are Enabling the Conductor of the Continental Laboratory to get to Work. I am with great respect Sir, Your most obedt hum St,

Th: Jefferson

